The point raised by appellant, trustee in bankruptcy, that there was no jurisdiction in the Common Pleas Court, and that there is none in this court, of the subject-matter of the claims for improvements and inchoate dower is, in my opinion, well taken and consequently the appeal should not be entertained.
The real estate which is the subject of the controversy between the parties, came within the jurisdiction of the federal court as of the date the petition in bankruptcy was filed and has remained there, except as relinquished by that court to the Common Pleas Court of Paulding county, Ohio. The extent of that relinquishment must be found solely in the words of the order conferring it which are these: *Page 40 
"The trustee is hereby ordered to accept his proportionate share of the proceeds received from the sale of such real estate in the partition proceedings described in the trustee's application heretofore filed herein."
Therefore, exclusive jurisdiction of the claims for improvements made by the cotenant, and compensation for inchoate dower, are still within the bankruptcy proceeding in the District Court of the United States, Northern District of Ohio.
Since the present case was submitted the writer of this dissent asked the very able and long experienced referee in bankruptcy, the Honorable Walter S. Jackson, Lima, Ohio, who formulated and granted the order, his interpretation of it, with the result that Mr. Jackson informed the writer that it was the purpose and intent of the order that the proceeds of the sale in the partition case should not be disturbed beyond retention by the Common Pleas Court of the amounts covering taxes and costs, and that the full one-half of the proceeds less taxes and costs should be paid to the trustee for adjudication and distribution within the federal court. This statement is made with the consent of Mr. Jackson.
In view of the writer's firm opinion that there is no jurisdiction here of the claims for improvements and inchoate dower it may be superfluous to discuss their disposition by the judgment of the majority. However, I am constrained to say that the holding on the dower feature is undoubtedly in accord with the law as settled by the Ohio courts but the decision relative to the improvements by a predecessor cotenant is out of harmony with the only reported Ohio case mentioned in the majority opinion, appearing in Dayton Reports, page 149, which being absent from very many law libraries, will be fully copied here. *Page 41 
 "Partition.             "[Montgomery Superior Court, March Term, 1867.] "Delia Gram v. Edward Smith. "Improvements belong to tenant in common making them.
"Where one purchases the undivided interest of a tenant in common in real estate, he stands in the same relation to the other tenants in common, in reference to the improvements, as the former owner, and under the well settled principle in equity, the part improved by a tenant at his own expense, upon partition, will be set off to him, if practicable; and if the premises are sold, then the tenants making the improvements is [sic] entitled to pay for the same.
"The petition sets forth that the plaintiff is the owner of one undivided half of a certain tract of land, and that Edward Smith is a tenant in common with her in said premises; that in 1861 David Gram, son of the plaintiff, was the owner of one undivided one-half of said premises, and that he occupied the same with the plaintiff; that it became necessary to have a house built on the premises for a residence for the plaintiff and her son, and that it was agreed that the plaintiff should build the house and own the same herself. That pursuant to the agreement a house was built. About 1860 David Gram mortgaged his half of the premises. In 1866 the interest of David Gram was sold to Edward Smith, who, at the time of purchasing, had notice that the plaintiff held a claim against said property for the improvements thereon, and that the plaintiff claimed the residence and the land on which it stood.
"The plaintiff asks that partition be made of said premises; that the part of said premises may be assigned to her on which she made the improvements, and that, in making partition, the commissioners be ordered to look only to the land and divide it without regard to the improvements made by her, so that she *Page 42 
may have her full share of the land and the benefit of the improvements made by her.
"The defendant for answer, admits that he is tenant in common with the plaintiff, but denies that he had any knowledge of any agreement between the plaintiff and David Gram, in reference to improvements on said premises, and denies that he had legal notice of any claim of the plaintiff to more than the undivided half of said premises.
"HAYNES, J. Smith stands in the same relation to the plaintiff, in reference to the improvements, as the son. It is a very well settled principle in equity, that that part of the premises which has been improved by a tenant in common, upon partition shall be set off to the one making the improvements, if practicable. If the premises are sold, then the tenant making the improvements, is entitled to pay for the same. The commissioners in this case will set off to the plaintiff that part of the property improved by her, without reference to the improvements, if practicable. If the premises are sold, she is to receive payment for the improvements.
"John Howard  Son, for plaintiff.
"Nolan, contra."